Citation Nr: 0614164	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from December 1969 to October 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for PTSD.  


FINDINGS OF FACT

There is insufficient credible supporting evidence to 
corroborate the veteran's claimed in-service stressor of 
sexual assault.


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties of notification and assistance

In January 2004, the agency of original jurisdiction (AOJ) 
provided notice to the veteran as to the information and 
evidence necessary to substantiate a claim for service 
connection for post-traumatic stress disorder (PTSD) from a 
sexual assault; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  Although the veteran was not 
specifically told to submit any relevant records, he was told 
to inform the VA of any additional relevant records so VA 
could request them.  In addition, in light of the denial of 
the veteran's service-connection claim, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the content and timing of the January 2004 notice 
adequately comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, including 
providing a VA examination, and providing a hearing.  The VA 
also requested all reported records and all available records 
were obtained, although some records, to include records from 
the Pittsburgh VA Medical Center, were not available.  

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

The veteran claims PTSD as a result of an in-service sexual 
assault, which occurred in May 1972.  He contends that he 
told a superior non-commissioned officer, who referred him to 
another superior non-commissioned officer who threatened him 
and told him not to tell anyone.  He also contends that his 
behavior changed after the incident, leading to his eventual 
discharge from service.

Service records do not corroborate the veteran's claim.  
There are no service records describing a sexual assault.  
Although the veteran contends that he was threatened and told 
to remain silent, the lack of record seems more significant 
in light of the veteran's subsequent court-martial and 
administrative discharge.  His silence is especially notable 
in light of the fact that, at his court-martial, the veteran 
reported numerous reasons for his infractions, but he did not 
report anything resembling his current allegation of sexual 
abuse or the justifications offered at his Travel Board 
hearing.

Nor do the records show any behavioral or mood changes 
subsequent to the claimed sexual abuse.  The veteran's 
personnel records provide multiple findings of unauthorized 
leave prior to the alleged incident, including four 
unauthorized leaves by September 1970, 10 months post-
enlistment.  A psychiatric consult was conducted in September 
1970, and the veteran was diagnosed with immature behavior 
and noted to have manipulative behavior.  

There is likewise insufficient post-service corroboration of 
the veteran's claimed stressor.  VA treatment records from 
the late 1980s to 2003, to include a VA examination, did not 
diagnose PTSD or report a history of sexual abuse, although 
they do reflect diagnoses of major depressive disorder, 
paranoia, substance abuse, and the hearing of voices.  

The veteran was first diagnosed with PTSD in 2000, in 
connection with a workman's compensation claim.  This record 
does not explicitly link the PTSD to a stressor, although it 
is significant that the record reports the veteran's history 
of trauma and nightmares from "things that should not have 
been done in Vietnam."  There is no reported history of a 
sexual assault.  It is also significant that the veteran's 
service records do not indicate any service in Vietnam, 
thereby implying that this initial diagnosis was based on a 
false history.  

A history of sexual trauma was first recorded in 2003 at a VA 
examination, where the veteran VA reported the in-service 
assault and sexual abuse when the veteran was young.  No 
other records repeat this second history.  The veteran was 
subsequently diagnosed with non-combat related PTSD in 2003, 
over 30 years after separation from service.  A 2004 VA 
examination also diagnosed the veteran with PTSD as a result 
of in-service sexual assault.  This examination record 
reveals many errors, however, to include finding that the 
veteran reported the assault while in service and finding 
that PTSD was the only psychiatric diagnosis recorded in the 
veteran's records.  

The records are insufficient to serve as corroboration for 
the veteran's claim, as is required by 38 C.F.R. § 3.304(f).  
The records reveal diagnoses of PTSD based on different 
stressors, and a history of manipulative behavior.  Records 
diagnosing the veteran with PTSD as the result of an in-
service assault, 30 years after service, and based solely 
upon the veteran's reported history, do not corroborate the 
veteran's claim of in-service sexual assault.

Consequently, although the veteran has medical records 
diagnosing him with PTSD as a result of an in-service 
assault, there is no corroborating evidence to prove that a 
sexual assault actually occurred.  

The preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and service connection for PTSD 
must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


